 
 
IB 
 House Calendar No. 230
111th CONGRESS 2d Session 
H. R. 5711
[Report No. 111–583] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 13, 2010 
Mr. Faleomavaega introduced the following bill; which was referred to the Committee on House Administration 
 

July 30, 2010
Additional sponsors: Ms. Bordallo, Mr. Pierluisi, Mr. Sablan, and Mrs. Christensen 


July 30, 2010
Referred to the House Calendar and ordered to be printed




A BILL 
To provide for the furnishing of statues by the territories of the United States for display in Statuary Hall in the United States Capitol. 
 
 
1.Furnishing of statues for statuary hall by territories 
(a)In GeneralThe President is authorized to invite each territory of the United States to provide and furnish a statue in marble or bronze of a deceased person who has been a citizen thereof, and illustrious for the person’s historic renown or for distinguished civic or military services, such as the territory may deem to be worthy of this national commemoration; and when so furnished, the same shall be placed in Statuary Hall in the United States Capitol. 
(b)LimitationNo statue of any individual may be placed in Statuary Hall pursuant to this Act until after the expiration of the 10-year period which begins on the date of the individual's death. 
2.Replacement of statues 
(a)Request by territory 
(1)In generalA territory of the United States may request the Joint Committee on the Library of Congress to approve the replacement of a statue the territory has provided for display in Statuary Hall in the United States Capitol under section 1. 
(2)ConditionsA request shall be considered under paragraph (1) only if— 
(A)the request has been approved by a resolution adopted by the legislature of the territory and the request has been approved by the Governor of the territory; and 
(B)the statue to be replaced has been displayed in the United States Capitol for at least 10 years as of the time the request is made, except that the Joint Committee may waive this requirement for cause at the request of the territory. 
(b)Agreement upon approvalIf the Joint Committee on the Library of Congress approves a request under subsection (a), the Architect of the Capitol shall enter into an agreement with the territory to carry out the replacement in accordance with the request and any conditions the Joint Committee may require for its approval. Such agreement shall provide that— 
(1)the new statue shall be subject to the same conditions and restrictions as apply to any statue provided by the territory under section 1; and 
(2)the territory shall pay any costs related to the replacement, including costs in connection with the design, construction, transportation, and placement of the new statue, the removal and transportation of the statue being replaced, and any unveiling ceremony. 
(c)Limitation on Number of statuesNothing in this section shall be interpreted to permit any territory of the United States to have more than 1 statue on display in the United States Capitol. 
(d)Ownership of replaced statues 
(1)Transfer of ownershipSubject to the approval of the Joint Committee on the Library, ownership of any statue replaced under this section shall be transferred to the territory involved. 
(2)Prohibiting subsequent display in capitolIf any statue is removed from the United States Capitol as part of a transfer of ownership under paragraph (1), then it may not be returned to the Capitol for display unless such display is specifically authorized by Federal law. 
(e)Relocation of statuesThe Architect of the Capitol, upon the approval of the Joint Committee on the Library and with the advice of the Commission of Fine Arts as requested, is authorized and directed to provide for the reception, location, and relocation of any statue received on or after the date of the enactment of this Act from a territory of the United States under section 1. 
3.Territory DefinedIn this Act, the term territory of the United States means American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto Rico, and the United States Virgin Islands. 
 

July 30, 2010
Referred to the House Calendar and ordered to be printed
